Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 27, 2005                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

  129855                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                       Stephen J. Markman,
                                                                                                                     Justices

  v                                                                SC: 129855
                                                                   COA: 262145
                                                                   Macomb CC: 2001-000755-FC
  WYMAN WESLEY COBB, III,
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the October 21, 2005
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 27, 2005                   _________________________________________
           s1219                                                              Clerk